DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 20, 2022, with respect to the rejection(s) of claim(s) 1-4,12,15-18,26,29 and 30  under U.S.C. 102 and claims 5-8,10,11,13,14,20-22,24,25,27 and 28 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200052782 A1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0052782 A1 to Wang et al. (“Wang”).
As to claim 1, Wang discloses a method for wireless communications at a user equipment (UE) (fig. 6, illustrating method and UE 115-d), comprising: receiving a control message from a first transceiver node of a plurality of transceiver nodes, the control message comprising a bandwidth part switching control message that triggers the UE to switch from a first bandwidth part configuration to a second bandwidth part configuration for a second transceiver node of the plurality of transceiver nodes (fig. 6, 610, UE 115-d communications via a First BWP with 140-e (i.e. second transceiver node); fig. 6, 615, para. 0107, UE 115-d may receive an explicit indication to transition to the second BWP from base station 105-c (i.e. first transceiver node)); switching from  the first bandwidth part configuration for the second transceiver node of the plurality of transceiver nodes to  the second bandwidth part configuration for the second transceiver node based at least in part on the bandwidth part switching control message (para. 0112, fig. 6, 625, UE 115-d may transition from using the first BWP of the cell to using the second BWP of the cell based at least in part on the indication and the configuration information for the second BWP of the cell); and communicating with the second transceiver node using the second bandwidth part configuration based at least in part on the switching (fig. 6, 625, para. 0112, transitioning to the second BWP of the cell may include UE 115-d communicating with satellite 140-e using the second BWP of the cell for both upstream and downstream communications (e.g., TDD communications)).
As to claim 15, see similar rejection to claim 1.
As to claim 29, see similar rejection to claim 1.  Wang at fig. 11, para. 0159, para. 0165-0166, disclose a UE having a processor programmed with executable instructions stored on a computer readable media and performing wireless communication.
As to claim 30, see similar rejection to claim 15.  Wang at fig. 11, discloses a system and at para. 0165-0166, disclose the functions described herein may be implemented in hardware, software executed by a processor, firmware, or any combination thereof. If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 10-11, 19-20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0052782 A1 to Wang et al. (“Wang”) in view of U.S. Publication No. 2019/0215900 A1 to Pan et al. (“Pan”).
As to claim 5, Wang further discloses the method of claim 1, further comprising: starting a common timer for the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node (para. 0111, base station 105-c or satellite 140-e may determine for UE 115-d to transition from the first BWP to the second BWP based on timer information (e.g., as it relates to an associated time limit for communications using the first BWP based on known movement of satellite 140-c) or the channel quality information received from UE 115-d (e.g., measurement reporting) regarding the second BWP. In some other examples, UE 115-d may receive an implicit indication to transition to the second BWP from base station 105-c via satellite 140-e.)); receiving a communication from any of the plurality of transceiver nodes (para. 0111, UE 115-d may receive an implicit indication to transition to the second BWP from base station 105-c via satellite 140-e.).
Wang does not expressly disclose and restarting the common timer for the plurality of transceiver nodes based at least in part on receiving the communication from any of the plurality of transceiver nodes.
	Pan discloses the BWP timer could be the first BWP timer used for the first BWP or the second BWP timer used for the second BWP, or could be the common BWP timer used for the first BWP and the second BWP (para. 0181) and the bandwidth part timer could be started or restarted if a downlink control information is transmitted to the UE on the bandwidth part or a packet is transmitted to the UE or is received from the UE on the bandwidth part (para. 0226).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Wang. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 6, Wang does not expressly disclose the method of claim 5, further comprising: switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of the common timer for the plurality of transceiver nodes; and switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node upon expiration of the common timer for the plurality of transceiver nodes, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the first transceiver node comprise default bandwidth part configurations.
Pan discloses switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of the common timer for the plurality of transceiver nodes (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP); and switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node upon expiration of the common timer for the plurality of transceiver nodes, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the first transceiver node comprise default bandwidth part configurations (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate switching and the BWP timer of Pan into
the invention of Wang. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the switching and the BWP timer of Pan into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 10, Wang further discloses the method of claim 1, further comprising receiving a communication from the second transceiver node (para. 0111, UE 115-d may receive an implicit indication to transition to the second BWP from base station 105-c via satellite 140-e.).
Wang does not expressly disclose the method of claim 1, further comprising: starting a plurality of separate timers for each of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node; and restarting a separate timer at the second transceiver node based at least in part on receiving the communication from the second transceiver node.
Pan discloses in one embodiment, the BWP timer could be the first BWP timer used for the first BWP or the second BWP timer used for the second BWP (para. 0181), In one embodiment, the UE could start or restart the first BWP timer and controls period of the first BWP timer based on the value when it switches to the first BWP (from a default BWP or the second BWP) or receives the dynamic scheduling for the first BWP (para. 0142).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timers of Pan into
the invention of Wang. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timers of Pan into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 11, Wang does not further disclose the method of claim 10, further comprising: switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of a first expiring timer of the plurality of separate timers; and switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node upon expiration of the first expiring timer of the plurality of separate timers, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the first transceiver node comprise default bandwidth part configurations. 
Pan discloses switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of a first expiring timer of the plurality of separate timers (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer); and switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node upon expiration of the first expiring timer of the plurality of separate timers, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the first transceiver node comprise default bandwidth part configurations (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer). 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timers of Pan into
the invention of Wang. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timers of Pan into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
	As to claims 19-20, 24-25, see similar rejections to claims 5-6, 10-11, respectively.
Claims 12, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0052782 A1 to Wang et al. (“Wang”) in view of U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant].
As to claim 12, Wang does not expressly disclose the method of claim 1, further comprising: maintaining a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes after switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node.
Chou discloses at fig. 15, after switching BWP from DCI #1, maintaining until DCI #2 is received.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the maintaining of Chou into
the invention of Wang. The suggestion/motivation would have been to signal BWP indices (Chou, para. 0002).  Including the maintaining of Chou into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chou.
	As to claim 26, see similar rejection to claim 12.
Claims 7-8, 13-14, 21-22, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0052782 A1 to Wang et al. (“Wang”) in view of U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant] and in further view of U.S. Publication No. 2019/0215900 A1 to Pan et al. (“Pan”).
As to claim 7, Wang further discloses the method of claim 1, further comprising: starting a common timer for the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node (para. 0111, base station 105-c or satellite 140-e may determine for UE 115-d to transition from the first BWP to the second BWP based on timer information (e.g., as it relates to an associated time limit for communications using the first BWP based on known movement of satellite 140-c) or the channel quality information received from UE 115-d (e.g., measurement reporting) regarding the second BWP. In some other examples, UE 115-d may receive an implicit indication to transition to the second BWP from base station 105-c via satellite 140-e.)); receiving a communication from a transceiver node of the plurality of transceiver nodes (para. 0111, UE 115-d may receive an implicit indication to transition to the second BWP from base station 105-c via satellite 140-e.).
Wang does not further expressly disclose the method of claim 1, further comprising: receiving a configuration message that identifies a subset of the plurality of transceiver nodes as master transceiver nodes; starting a common timer for the subset of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node; receiving a communication from a transceiver node of the subset of the plurality of transceiver nodes; and restarting the common timer for the subset of the plurality of transceiver nodes based at least in part on receiving the communication from the transceiver node of the subset of the plurality of transceiver nodes.
Chou discloses at para. 0173, MeNB 1604 may deliver RAN profile indexing message, covering both MCG [para., 0171, PCell 1504 belongs to a MeNB (Master eNB) controlled by a MCG (Master Cell Group). The MCG may include a group of cells (e.g., component carriers) and UE 1502 communicates with one PCell in the MCG.] and SCG in RAN profile indexing acquisition procedure (i.e. receiving a configuration message that identifies a subset of the plurality of transceiver nodes as master transceiver nodes).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RAN profile indexing of Chou into
the invention of Wang. The suggestion/motivation would have been to signal BWP indices (Chou, para. 0002).  Including the RAN profile indexing of Chou into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chou.
Pan discloses for each serving cell of the UE, one or more DL BWPs and one or more UL BWPs can be configured by dedicated RRC for a UE (para. 0133), the UE starts the dedicated timer when it switches its active DL BWP to a DL BWP other than the default DL BWP, and the UE restarts the dedicated timer to the initial value when it successfully decodes a DCI to schedule PDSCH(s) in its active DL BWP (para. 0134), common BWP timer used for the first BWP and the second BWP (para. 0181) (i.e. starting a common timer for the subset of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node; receiving a communication from a transceiver node of the subset of the plurality of transceiver nodes; and restarting the common timer for the subset of the plurality of transceiver nodes based at least in part on receiving the communication from the transceiver node of the subset of the plurality of transceiver nodes).
 Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Wang and Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Wang and Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 8, Wang and Chou do not expressly disclose the method of claim 7, further comprising: switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of the common timer for the subset of the plurality of transceiver nodes; and switching from a first bandwidth part configuration for a transceiver node of the subset of the plurality of transceiver nodes to a second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes upon expiration of the common timer for the subset of the plurality of transceiver nodes, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes comprise default bandwidth part configurations.
Pan discloses switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of the common timer for the subset of the plurality of transceiver nodes  (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP); and switching from a first bandwidth part configuration for a transceiver node of the subset of the plurality of transceiver nodes to a second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes upon expiration of the common timer for the subset of the plurality of transceiver nodes, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes comprise default bandwidth part configurations  (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Wang and Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Wang and Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 13, Wang and Chou does not expressly disclose the method of claim 12, further comprising: starting a first timer for the second transceiver node based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node.
Pan discloses at para. 0142, the UE could start or restart the second BWP timer [i.e. first timer as claimed], which does not expire (due to infinite length of the second BWP timer), and controls period of the second BWP timer based on the second value when it switches to the second BWP (from a default BWP or the first BWP) or receives the dynamic scheduling for the second BWP.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Wang and Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Wang and Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
	As to claim 14, Wang does not expressly disclose The method of claim 13, further comprising: receiving a second control message from the first transceiver node; switching from the first bandwidth part configuration for the first transceiver node to a second bandwidth part configuration for the first transceiver node; starting a second timer for the first transceiver node based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node; and maintaining the first timer after switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node.
	Chou discloses receiving a second control message from the first transceiver node; switching from the first bandwidth part configuration for the first transceiver node to a second bandwidth part configuration for the first transceiver node (Chou, fig. 15, DCI #2; para. 0059, the cell may reconfigure the BWP configuration(s) to the same UE in a subsequent transmission frame(s)…..with a different BWP configuration…to the same UE; para. 0065, each cell may periodically signal the RAN profile adaption).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RAN profile indexing of Chou into
the invention of Wang. The suggestion/motivation would have been to signal BWP indices (Chou, para. 0002).  Including the RAN profile indexing of Chou into the invention of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chou.
	Pan discloses starting a second timer for the first transceiver node based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node (Pan, para. 0142, the UE could start or restart the first BWP timer [i.e. the second timer as claimed] and controls period of the first BWP timer based on the value when it switches to the first BWP (from a default BWP or the second BWP) or receives the dynamic scheduling for the first BWP. The UE could start or restart the second BWP timer, which does not expire (due to infinite length of the second BWP timer)); and maintaining the first timer after switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node  (Pan, para. 0142, the UE could start or restart the first BWP timer [i.e. the second timer as claimed] and controls period of the first BWP timer based on the value when it switches to the first BWP (from a default BWP or the second BWP) or receives the dynamic scheduling for the first BWP. The UE could start or restart the second BWP timer [i.e. the first time as claimed], which does not expire (due to infinite length of the second BWP timer)).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Wang and Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Wang and Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claims 21-22, 27-28, see similar rejections to claims 7-8,  13-14, respectively.

Allowable Subject Matter
Claims 2-4, 9, 16-18, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190045571 A1 discloses the UE may connect to the first BS (or the first BS may connect to the UE) by performing a handover procedure initiated by a second BS. The second BS may transmit a handover command to the UE to initiate the handover procedure. When the first BS receives a handover complete message from the UE, the first BS connects to the UE. When the UE transmits the handover complete message to the first BS, the UE connects to the first BS. The handover command may include location configuration configuring location(s) of the first DL BWP and/or the first UL BWP. The location configuration may be as described for the location configuration of the second DL BWP and/or the second UL BWP (para. 0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463